Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a method of treating metabolic disorders comprising a biliary tube segment, an intestinal tube segment, a flush tube segment in combination with a flush tube segment in communication with the intestinal tube segment and a directional control valve that is operable to control flow of fluid between the flush tube segment and the intestinal tube segment.
The closest prior art references is Voegele (WO 2012/007045) in view of Elmer (US 2011/0106225) in view of Li (US 2014/0243665).
Voegele moves biliary fluid from biliary tube to intestinal tube but does not introduce a flush tube segment and rather uses an injection port to deliver therapeutic agent. Elmer teaches the use of a flush tube segment in a bile diversion system but does not teach a directional control valve for fluid communication between the flush tube segment and the intestinal tube segment. Li teaches a directional control valve able to have three poses to allow different fluid communication combinations. However, Li could not be combined with Voegele and Elmer to arrive at the instant invention without destroying the intended purposes of Voegele and Elmer. The modification to include a directional control valve would hinder the purpose of Elmer in restricting the sphincter in the stomach and flush the intestinal segment. Elmer uses filling liquid to inflate the collar around the sphincter using the flush port to infuse and withdrawn said fluid. Closing the flush tube segment and allowing communication of the filling liquid to flow into the intestinal tube segment and be detrimental to the patient. For these reasons, the prior art references of Voegele, Elmer, and Li cannot be combined to arrive at the instant invention as claimed. Claims 1-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781